
	

113 HR 2267 IH: American Fuel Protection Act of 2013
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2267
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Culberson, and Mr. Doyle)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make the United States exclusively liable for certain
		  claims of liability to the extent such liability is a claim for damages
		  resulting from, or aggravated by, the inclusion of ethanol in transportation
		  fuel.
	
	
		1.Short titleThis Act may be cited as the
			 American Fuel Protection Act of
			 2013.
		2.FindingsThe Congress finds as follows:
			(1)Ethanol is currently widely distributed in
			 commerce for general use in all conventional gasoline-powered onroad and
			 nonroad vehicles and nonroad engines in widespread use.
			(2)On November 4,
			 2010, The U.S. Environmental Protection Agency (EPA) granted a partial waiver
			 under the Clean Air Act to increase the blending limit of ethanol into gasoline
			 from 10 to 15 volume percent ethanol for model year 2007 and newer motor
			 vehicles.
			(3)On January 26,
			 2011, the EPA granted a partial waiver under the Clean Air Act to increase the
			 blending limit of ethanol into gasoline from 10 to 15 volume percent ethanol
			 for model year 2001 to 2006 motor vehicles.
			(4)As part of EPA’s
			 waiver decisions, the Administrator found that the increased ethanol will not
			 cause or contribute to a failure of any emission control device or system over
			 the useful life of the motor vehicle and motor vehicle engine which such fuel
			 is used.
			(5)On June 27, 2011,
			 the EPA, in consultation with the Federal Trade Commission (FTC) finalized
			 labeling requirements for all fuels distributed in commerce that exceed the 10
			 volume percent ethanol blending limit into gasoline to disclose to consumers
			 that using such fuels may harm older conventional vehicles, boats, and other
			 gasoline powered engines.
			(6)Research has
			 raised significant questions and concerns about the effects of using higher
			 ethanol blends on for motor vehicle and equipment engines on the performance of
			 such engines.
			(7)Effects such as
			 increased engine failures, decreased engine performance, increased consumer
			 complaints, increased litigation, or other unforeseen effects could have a
			 significant impact on interstate commerce.
			(8)Federal testing on
			 newer motor vehicles to determine the effects on motor vehicle engines of
			 increasing the blending limit of ethanol into gasoline was lacking in scope.
			(9)Motor vehicle
			 manufacturers have said damage caused by use of gasoline containing 15 volume
			 percent ethanol may not be covered by warranties, and therefore use of the fuel
			 may void the vehicle warranty.
			(10)It is appropriate
			 for Congress to mitigate undue effects on parties engaged in interstate
			 commerce resulting from a Federal decision to allow an increase of the current
			 blending limit of ethanol into gasoline despite indications that the use of
			 such fuel may cause damage to motor vehicles and equipment engines.
			3.Liability for
			 claims based on damages resulting from, or aggravated by, the inclusion of
			 ethanol in certain fuel
			(a)Exclusive remedy
			 against United States
				(1)Notwithstanding
			 any other provision of law, any claim of liability described in subsection (b)
			 against a qualified entity is deemed to be a claim of liability against the
			 United States, and any such claim shall lie exclusively against the United
			 States.
				(2)Sovereign immunity
			 is abrogated as to the United States to the extent set forth in this
			 section.
				(b)Claim of
			 liabilityA claim of
			 liability is described in this subsection to the extent such liability is based
			 upon damages resulting from, or aggravated by, the use of any transportation
			 fuel (as defined in section 211(o) of the Clean Air Act) containing ethanol in
			 concentrations greater than 10 percent pursuant to a waiver under section
			 211(f)(4) of the Clean Air Act to operate an internal combustion engine.
			(c)Limit on
			 damagesDamages awarded for such a claim shall not exceed the
			 actual damages sustained by the claimant.
			(d)Exclusive
			 JurisdictionThe district
			 courts shall have exclusive jurisdiction of any civil action on a claim of
			 liability described under subsection (b).
			(e)DefinitionIn this section, the term qualified
			 entity means an entity engaged in the manufacture, use, sale, or
			 distribution of—
				(1)transportation
			 fuel or renewable fuel (as defined in section 211(o) of the Clean Air Act);
			 or
				(2)products which use
			 transportation fuel.
				
